       Case 2:20-cv-03358-LMA-JVM Document 28 Filed 06/15/21 Page 1 of 1




MINUTE ENTRY
AFRICK, J.
June 15, 2021
JS-10 00:15
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


KYLE STEIB                                                           CIVIL ACTION

VERSUS                                                               NO. 20-3358

TRANS UNION, LLC, ET AL.                                             SECTION “I” (1)


       A status conference was held on this date with both counsel participating.               The

previously scheduled pretrial and trial dates remain in effect.

       Prior to filing a motion for summary judgment, including a motion for partial

summary judgment, counsel shall schedule and appear for a status conference before this

Court at which time the motion will be discussed by all parties. The motion deadline date set

forth in this Court’s previously issued scheduling order shall, notwithstanding such

conference, remain intact. Counsel’s failure to schedule the conference in sufficient time to

permit the filing of such motion will not be considered good cause to extend the dispositive

motion deadline.

       An additional status conference will be held by telephone on Tuesday, June 29, 2021 at

9:30 a.m. Counsel shall furnish the Court with the name and telephone number of who will

participate in the conference two days prior to the conference. The Court will initiate the call.



                                                      __________________________________
                                                      LANCE M. AFRICK
                                                      UNITED STATES DISTRICT JUDGE
